CAMPBELL, Judge.
In these consolidated appeals, appellant, Ethel M. Emerson, challenges that portion of the bifurcated final judgment that pertains to the division of property resulting from a dissolution of marriage and she also challenges the denial of her motion to set aside the final judgment dissolving the marriage of the parties. Appellee, Harley C. Emerson, died after the final judgment dissolving the marriage and after the final hearing relating to the division of property, but prior to the entry of the judgment dividing the parties’ properties.
We find no reversible error in any of the issues raised by appellant except the issue concerning any interest of appellant’s sister, Eleanor G. Whitney, in the “Grenier Street property” in North Fort Myers which the final judgment purports to affect. We, therefore, strike the holding of paragraph 1-F of the Final Judgment As To Division of Property dated May 15, 1991, insofar as that paragraph attempts to affect any interest in the Grenier Street property that may be owned by appellant’s sister, Eleanor G. Whitney. We also strike from that judgment paragraph 1-L and those portions of paragraph 3 titled “Reservation of Jurisdiction,” insofar as those provisions purport to affect the Grenier Street property.
The final judgment and order appealed from are otherwise affirmed.
SCHOONOVER, C.J., and ALVAREZ, F. DENNIS, Associate Judge, concur.